                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,                     :
    Plaintiff,                             :
                                           :
       v.                                  :       CIVIL ACTION NO. 18-CV-4310
                                           :
COMMONWEALTH OF                            :
PENNSYLVANIA, et al.,                      :
     Defendants.                           :

                                           ORDER

       AND NOW, this 12th day of October, 2018, upon consideration of pro se Plaintiff

Edward Thomas Kennedy’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and

his Complaint (ECF No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED for the reasons set forth in the Court’s

Memorandum. All claims that Kennedy asserts on his own behalf are DISMISSED as

malicious. To the extent Kennedy asserts claims on behalf of Brian Seidel, Annette Hunter,

Kermit A. Ritter, Clyde Elliot Deal, and Shirley M. Swavely, those claims are DISMISSED

without prejudice. Kennedy may not file an amended complaint in this matter.

       4.     The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
